DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 09/07/2021. Claims 1-3, 8-17, 19-20 are amended. Claims 4-7, 18 are cancelled. Claims 1-3, 8-17, 19-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing and 112(b) rejection of claims 1-20.
Allowable Subject Matter
Claims 1-3, 8-17, 19-20 are allowed.
As of claim 1, the closest prior art KOBAYASHI et al. (US 2015/0187057 A1; KOBAYASHI) teaches a projection-type image display device 100 illustrated which includes a projection unit 101, an image processing unit 102, an image input unit 103, a camera unit 104, and a correction amount detection unit 105. The image input unit 103 inputs an image signal from a projection image supply source such as a personal computer, a television (TV) receiver, a Blu-ray Disc disk reproducing device, and a game machine. The image processing unit 102 processes an image projected from the projection unit 101. The image output from the image processing unit 102 is an external image supplied from the image input unit 103 and a test pattern generated in the image processing unit 102. The image processing unit 102 also corrects distortion of a 
Claims 2-3, 8-17, 19 are allowed as being dependent on claim 1.
As of claim 20, the closest prior art KOBAYASHI et al. (US 2015/0187057 A1; KOBAYASHI) teaches a projection-type image display device 100 illustrated which includes a projection unit 101, an image processing unit 102, an image input unit 103, a camera unit 104, and a correction amount detection unit 105. The image input unit 103 inputs an image signal from a projection image supply source such as a personal computer, a television (TV) receiver, a Blu-ray Disc disk reproducing device, and a game machine. The image processing unit 102 processes an image projected from the projection unit 101. The image output from the image processing unit 102 is an external 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Nakagawa et al. (US 20180182115 A1) teaches a projection control device having a hardware processor. The hardware processor acquires a feature of a projection surface. The hardware processor determines a first area in which a first projection image corrected based on the acquired feature of the projection surface is projected and a second area that is other than the first area and in which a second projection image corrected based on the feature of the projection surface is projected, within a projection area projectable, by a projection device, on the projection surface. Then, the hardware processor controls the projection device to project the first projection image in the first area and project the second projection image in the second area;
- Prior Art Watanabe et al. (US 9075296 B2) teaches a projection display device having an optical modulation element configured to modulate light outputting from a light source, and a projection unit configured to project light modulated by the optical modulation element on a projection screen. The projection display device includes an element control unit that controls the optical modulation element to display a test pattern image, an acquiring unit that acquires an image obtained by capturing the test pattern image from an image capture element that captures the test pattern image projected on the projection screen, and an adjusting unit that adjusts an image projected on the projection screen on the basis of the capture image acquired by the acquiring unit. The element control unit controls the optical modulation element such that a guidance image 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882